Case: 1:16-cv-08637 Document #: 4436 Filed: 03/17/21 Page 1 of 12 PageID #:295033




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


IN RE BROILER CHICKEN ANTITRUST                        Case No: 1:16-cv-08637
LITIGATION
_______________________________________                Judge Thomas Durkin
                                                       Magistrate Judge Jeffrey T. Gilbert
THIS DOCUMENT RELATES TO:
ALL ACTIONS




MOTION FOR LEAVE TO FILE UNDER SEAL DEFENDANTS’ MOTION TO AMEND
SCHEDULING ORDER NO. 14 AND TO ADOPT PROPOSED SCHEDULING ORDER
                              NO. 15


       Defendants in the above-captioned case, by and through their undersigned counsel, and

pursuant to Local Rule 26.2 of the United States District Court for the Northern District of Illinois,

respectfully move this Court for entry of an Order granting Defendants’ Motion for Leave to File

Under Seal their Motion to Amend Scheduling Order No. 14 and to Adopt Proposed Scheduling

order No. 15 and Exhibits C, F, and G. In support of this Motion, Defendants state as follows:

       1.      The Motion to Amend Scheduling Order No. 14 and to Adopt Proposed Scheduling

Order No. 15 and Exhibits C, F, and G describe information designated as “CONFIDENTIAL –

SUBJECT TO PROTECTIVE ORDER” and “HIGHLY CONFIDENTIAL – SUBJECT TO

PROTECTIVE ORDER” pursuant to the Agreed Confidentiality Order entered in this case on

November 8, 2016 (Dkt. No. 202) and/or out of an abundance of caution because the Motion and

Exhibits pertain to the Department of Justice’s intervention in the above-captioned cases.

       2.      The Agreed Confidentiality Order instructs that “[a]ny party wishing to file a

document designated as Confidential or Highly Confidential Information in connection with a

                                                  1
Case: 1:16-cv-08637 Document #: 4436 Filed: 03/17/21 Page 2 of 12 PageID #:295034




motion, brief or other submission to the Court must comply with Local Rule 26.2.” (Dkt. 202,

¶ 9.) Under Local Rule 26.2(c), “[a]ny party wishing to file a document or portion of a document

electronically or under seal in connection with a motion, brief, or other submission must … move

the court for leave to file the document under seal.” L.R. 26(2)(c).

       WHEREFORE, for the reasons stated above, Defendants respectfully request that this

Court enter an Order granting leave to file under seal their Motion to Amend Scheduling Order

No. 14 and to Adopt Proposed Scheduling order No. 15 and Exhibits C, F, and G.



 Dated: March 17, 2021                               Respectfully submitted,


                                                     /s/ Daniel E. Laytin, P.C.
                                                     Daniel E. Laytin, P.C.
                                                     Christa C. Cottrell, P.C.
                                                     Stacy Pepper
                                                     Rachel B. Haig
                                                     KIRKLAND & ELLIS LLP
                                                     300 North LaSalle Street
                                                     Chicago, IL 60654
                                                     (312) 862-2000
                                                     dlaytin@kirkland.com
                                                     ccottrell@kirkland.com
                                                     stacy.pepper@kirkland.com
                                                     rachel.haig@kirkland.com

                                                     Attorneys for Defendants Sanderson Farms,
                                                     Inc., Sanderson Farms, Inc. (Processing
                                                     Division), Sanderson Farms, Inc. (Production
                                                     Division), & Sanderson Farms, Inc. (Foods
                                                     Division) and Liaison Counsel for Defendants




                                                 2
Case: 1:16-cv-08637 Document #: 4436 Filed: 03/17/21 Page 3 of 12 PageID #:295035




                              DEFENDANTS’ ATTORNEYS

WEIL GOTSHAL & MANGES LLP                       VENABLE LLP

By: /s/ Carrie C. Mahan                         By: /s/ J. Douglas Baldridge
Carrie C. Mahan (#459802)                       J. Douglas Baldridge (#437678)
Christopher J. Abbott (#1014487)                Lisa Jose Fales (admitted pro hac vice)
2001 M Street N.W., Ste. 600                    Danielle Foley (admitted pro hac
Washington, D.C. 20036                          vice)Andrew Hernacki (admitted pro hac
Telephone: (202) 682-7000                       vice)
Facsimile: (202) 857-0940                       600 Massachusetts Avenue, NW
carrie.mahan@weil.com                           Washington, DC 20001
christopher.abbott@weil.com                     Telephone: (202) 344-4000
                                                Facsimile: 202-344-8300
Jessica L. Falk (#4763686)                      jdbaldridge@venable.com
767 Fifth Avenue                                ljfales@venable.com
New York, NY 10153                              drfoley@venable.com
Telephone: 212-310-8000                         athernacki@venable.com
Facsimile: 212-310-8007
jessica.falk@weil.com                           FALKENBERG IVES LLP

BAILEY BRAUER PLLC                              Kirstin B. Ives
                                                30 N. LaSalle St., Ste 4020
Clayton E. Bailey (admitted pro hac vice)       Chicago, IL 60602
8350 N. Central Expressway, Ste. 206            Telephone: (312) 566-4803
Dallas, TX 75206                                Facsimile: (312) 566-4810
Telephone: (214) 360-7433                       kbi@ffilaw.com
Facsimile: (214) 360-7424
cbailey@baileybrauer.com                        Attorneys for Defendants Perdue Farms, Inc.
                                                and Perdue Foods LLC
EIMER STAHL LLP

Michael L. McCluggage (#01820966)
224 South Michigan Avenue, Ste. 1100
Chicago, IL 60604
Telephone: (312) 660-7665
Facsimile: (312) 692-1718
mmccluggage@eimerstahl.com

Attorneys for Defendant Pilgrim’s Pride
Corporation




                                            3
Case: 1:16-cv-08637 Document #: 4436 Filed: 03/17/21 Page 4 of 12 PageID #:295036




ROSE LAW FIRM                                   MAYER BROWN LLP

By: /s/ John W. Treece                          By: /s/ Carmine R. Zarlenga
John W. Treece (#3122889)                       Carmine R. Zarlenga (#90784529)
1135 West Montana Street                        William H. Stallings (admitted pro hac vice)
Chicago, IL 60614                               Stephen M. Medlock (admitted pro hac vice)
Telephone: (312) 961-7808                       Oral D. Pottinger (admitted pro hac vice)
jtreece@jwtreece.com                            1999 K Street N.W.
                                                Washington, DC 20006
Amanda K. Wofford (admitted pro hac vice)       Telephone: (202) 263-3000
Bourgon Reynolds (admitted pro hac vice)        Facsimile: (202) 263-3300
120 East Fourth Street                          czarlenga@mayerbrown.com
Little Rock, Arkansas 72201                     wstallings@mayerbrown.com
Telephone: (501) 375-9131                       smedlock@mayerbrown.com
Facsimile: (501) 375-1309                       opottinger@mayerbrown.com
awofford@roselawfirm.com
breynolds@roselawfirm.com                       Attorneys for Defendant Foster Farms, LLC
                                                and Foster Poultry Farms, a California
Attorneys for Defendants Mountaire Farms        Corporation
Inc., Mountaire Farms, LLC and Mountaire
Farms of Delaware, Inc.




                                            4
Case: 1:16-cv-08637 Document #: 4436 Filed: 03/17/21 Page 5 of 12 PageID #:295037




NOVACK AND MACEY LLP                              KIRKLAND & ELLIS LLP

By: /s/ Stephen Novack                            By: /s/ Daniel E. Laytin, P.C.
Stephen Novack                                    Daniel E. Laytin, P.C.
Stephen J. Siegel                                 Christa C. Cottrell, P.C.
Christopher S. Moore                              Stacy Pepper
100 North Riverside Plaza                         300 North LaSalle Street
Chicago, IL 60606                                 Chicago, IL 60654
Telephone: (312) 419-6900                         Telephone: (312) 862-2000
Facsimile: (312) 419-6928                         Facsimile: (312) 862-2200
snovack@novackmacey.com                           dlaytin@kirkland.com
ssiegel@novackmacey.com                           ccottrell@kirkland.com
cmoore@novackmacey.com                            stacy.pepper@kirkland.com

Attorneys for Defendants Koch Foods               Attorneys for Defendants Sanderson Farms,
Incorporated, JCG Foods of Alabama LLC,           Inc., Sanderson Farms, Inc. (Foods Division),
JCG Foods of Georgia LLC and Koch Meat            Sanderson Farms, Inc. (Processing Division),
Co., Inc.                                         and Sanderson Farms, Inc. (Production
                                                  Division) and Liaison Counsel for Defendants

VEDDER PRICE P.C.
                                                  PROSKAUER ROSE LLP
By: /s/ Gregory G. Wrobel
Gregory G. Wrobel (#3122900)                      By: /s/ Christopher E. Ondeck
222 N. LaSalle Street                             Christopher E. Ondeck (admitted pro hac
Chicago, IL 60601                                 vice)
Telephone: (312) 609-7722                         Stephen R. Chuk (admitted pro hac vice)
Facsimile: (312) 609-5005                         1001 Pennsylvania Ave., NW, Ste 600 South
gwrobel@vedderprice.com                           Washington, DC 20004
                                                  Telephone: (202) 416-6800
JORDAN PRICE WALL GRAY JONES &                    Facsimile: (202) 416-6899
CARLTON, PLLC                                     condeck@proskauer.com
                                                  schuk@proskauer.com
Henry W. Jones, Jr. (admitted pro hac vice)
1951 Clark Avenue                                 Attorneys for Wayne Farms LLC
Raleigh, NC 27605
Telephone: (919) 828-2501
Facsimile: (919) 834-8447
hjones@jordanprice.com

Attorneys for Defendant House of Raeford
Farms, Inc.




                                              5
Case: 1:16-cv-08637 Document #: 4436 Filed: 03/17/21 Page 6 of 12 PageID #:295038




KUTAK ROCK LLP                                    EDWARD C. KONIECZNY LLC

By: /s/ John P. Passarelli                        By: /s/ Edward C. Konieczny
John P. Passarelli (admitted pro hac vice)        Edward C. Konieczny (admitted pro hac vice)
James M. Sulentic (admitted pro hac vice)         400 Colony Square, Ste 1501
1650 Farnam Street                                1201 Peachtree Street, NE
Omaha, NE 68102                                   Atlanta, GA 30361
Telephone: (402) 346-6000                         Telephone: (404) 380-1430
Facsimile: (402) 346-1148                         Facsimile: (404) 382-6011
john.passarelli@kutakrock.com                     ed@koniecznylaw.com
james.sulentic@kutakrock.com
                                                  SMITH, GAMBRELL & RUSSELL, LLP
J.R. Carroll (admitted pro hac vice)
Jeffrey M. Fletcher (admitted pro hac vice)       David C. Newman (admitted pro hac vice)
234 East Millsap Road, Ste 200                    W. Parker Sanders (admitted pro hac vice)
Fayetteville, AR 72703-4099                       1230 Peachtree Street, N.E.
Telephone: (479) 973-4200                         Promenade, Ste 3100
Facsimile: (479) 973-0007                         Atlanta, GA 30309
jr.caroll@kutakrock.com                           Telephone: (404) 815-3500
Jeffrey.fletcher@kuakrock.com                     Facsimile: (404) 815-3509
                                                  dnewman@sgrlaw.com
Kimberly M. Hare (#6323326)                       psanders@sgrlaw.com
One South Wacker Drive, Ste 2050
Chicago, IL 60606-4614                            James L. Thompson
Telephone: (312) 602-4100                         Lynch Thompson LLP
Facsimile: (312) 602-4101                         150 S. Wacker Drive, Suite 2600
kimberly.hare@kutakrock.com                       Chicago, IL 60606
                                                  T: (312) 445-4623
Attorneys for Defendants O.K. Foods, Inc.,        F: (312) 896-5883
O.K. Farms, Inc., and O.K. Industries, Inc.       jthompson@lynchthompson.com

                                                  Attorneys for Defendants Mar-Jac Poultry,
                                                  Inc.




                                              6
Case: 1:16-cv-08637 Document #: 4436 Filed: 03/17/21 Page 7 of 12 PageID #:295039




VAUGHAN & MURPHY                               HOGAN LOVELLS US LLP

By: /s/ Charles C. Murphy, Jr.                 By: /s/ William L. Monts III
Charles C. Murphy, Jr. (admitted pro hac       William L. Monts III (admitted pro hac vice)
vice)                                          Justin W. Bernick (admitted pro hac vice)
690 S Ponce Court NE                           555 Thirteenth Street, N.W.
Atlanta, GA 30307                              Washington, D.C. 20004-1109
Telephone: (404) 667-0714                      Telephone: (202) 637-5910
Facsimile: (404) 529-4193                      Facsimile: (202) 637-5911
cmurphy@vaughanandmurphy.com                   william.monts@hoganlovells.com
                                               justin.bernick@hoganlovells.com
WINSTON & STRAWN LLP
                                               MILLER, CANFIELD, PADDOCK, AND
James F. Herbison                              STONE P.L.C.
Michael P. Mayer
35 West Wacker Drive                           Jacob D. Koering
Chicago, Illinois 60601                        225 West Washington Street, Ste 2600
Telephone: (312) 558-5600                      Chicago, Illinois 60606
Facsimile: (312) 558-5700                      Telephone: (312) 460-4272
jherbison@winston.com                          Facsimile: (312) 460-4201
mmayer@winston.com                             koering@millercanfield.com

Attorneys for Defendant Norman W. Fries,       Attorneys for Defendant Agri Stats, Inc.
Inc. d/b/a Claxton Poultry Farms




                                           7
Case: 1:16-cv-08637 Document #: 4436 Filed: 03/17/21 Page 8 of 12 PageID #:295040




SHOOK HARDY & BACON LLP                           AXINN, VELTROP & HARKRIDER LLP

By: /s/ Lynn H. Murray                            By: /s/ Rachel J. Adcox
Lynn H. Murray                                    Rachel J. Adcox (#1001488)
111 S. Wacker Dr., Ste 4700                       Daniel K. Oakes (admitted pro hac vice)
Chicago IL 60606                                  Kenina J. Lee (admitted pro hac vice)
Telephone: (312) 704-7700                         950 F Street NW, Ste 700
Facsimile: (312) 558-1195                         Telephone: (202) 912-4700
lhmurray@shb.com                                  Facsimile: (202) 912-4701
                                                  radcox@axinn.com
Laurie A. Novion                                  doakes@axinn.com
2555 Grand Blvd.                                  klee@axinn.com
Kansas City, MO 64108
Telephone: (816) 474-6550                         John M. Tanski (admitted pro hac vice)
Facsimile: (816) 421-5547                         Jarod G. Taylor (admitted pro hac vice)
lnovion@shb.com                                   90 State House Square
                                                  Hartford, CT 06103
CONNER & WINTERS                                  Telephone: (860) 275-8100
                                                  Facsimile: (860) 275-8101
John R. Elrod                                     jtanski@axinn.com
Vicki Bronson (admitted pro hac vice)             jtaylor@axinn.com
4375 N. Vantage Drive, Ste. 405
Fayetteville, AR 72703                            Nicholas E.O. Gaglio (admitted pro hac vice)
Telephone: (479) 582-5711                         114 West 47th Street
jelrod@cwlaw.com                                  New York, NY 10036
vbronson@cwlaw.com                                Telephone: (212) 728-2200
                                                  Facsimile: (212) 261-5654
Attorneys for Defendant Simmons Foods, Inc.       ngaglio@axinn.com
and Simmons Prepared Foods Inc.
                                                  LIPE LYONS MURPHY NAHRSTADT &
                                                  PONTIKIS, LTD.

                                                  Jordan M. Tank
                                                  230 West Monroe, Street, Ste 2260
                                                  Chicago, IL 60606
                                                  Telephone: (312) 702-0586
                                                  Facsimile: (312) 726-2273
                                                  jmt@lipelyons.com

                                                  Attorneys for Defendants Tyson Foods, Inc.,
                                                  Tyson Chicken, Inc., Tyson Breeders, Inc.,
                                                  Tyson Poultry, Inc.




                                              8
Case: 1:16-cv-08637 Document #: 4436 Filed: 03/17/21 Page 9 of 12 PageID #:295041




EVERSHEDS SUTHERLAND (US) LLP                   JOSEPH D. CARNEY & ASSOCIATES LLC

By: /s/ Patricia A. Gorham                      By: /s/ Joseph D. Carney
James R. McGibbon                               Joseph D. Carney (admitted pro hac vice)
Patricia A. Gorham                              OFFICE ADDRESS:
Peter M. Szeremeta                              139 Crocker Park Boulevard, Ste. 400
Kaitlin A. Carreno                              Westlake, OH 44145
Dylan W. de Fouw                                MAILING ADDRESS:
999 Peachtree Street, N.E., Ste 2300            1540 Peach Drive
Atlanta, Georgia 30309-3996                     Avon, OH 44011
Telephone: (404) 853-8000                       Telephone: 440-249-0860
Facsimile: (404) 853-8806                       Facsimile: 866-270-1221
jimmcgibbon@eversheds-sutherland.com            jdc@jdcarney.com
patriciagorham@eversheds-sutherland.com         case@jdcarney.com
peterszeremeta@eversheds-sutherland.com
kaitlincarreno@eversheds-sutherland.com         MILLER SHAKMAN LEVINE &
dylandefouw@eversheds-sutherland.com            FELDMAN LLP

                                                Thomas M. Staunton
SMITH AMUNDSEN LLC                              Daniel M. Feeney
                                                180 North LaSalle Suite 3600
Ronald Balfour                                  Chicago, IL 60601
150 N. Michigan Avenue, Ste 3300                Telephone: 312-263-3700
Chicago, Illinois 60601                         tstaunton@millershakman.com
Telephone: (312) 894-3369                       dfeeney@millershakman.com
Facsimile: (312) 997-1816
rbalfour@salawus.com                            D.KLAR LAW

Attorneys for Defendant Harrison Poultry,       Deborah A. Klar (admitted pro hac vice)
Inc.                                            2934 1/2 Beverly Glen Circle, Suite 761
                                                Bel Air, CA 90077
                                                Telephone: 310-858-9500
                                                dklar@dklarlaw.com

                                                Paul L. Binder, Esq. (admitted pro hac vice)
                                                Attorney at Law
                                                20780 Brandywine
                                                Fairview Park, OH 44126-2805
                                                Telephone: 440-376-6850
                                                binderpl@yahoo.com

                                                Attorneys for Defendants Case Foods, Inc.,
                                                Case Farms, LLC, and Case Farms
                                                Processing, Inc.




                                            9
Case: 1:16-cv-08637 Document #: 4436 Filed: 03/17/21 Page 10 of 12 PageID #:295042




 MANDELL MENKES LLC                                    DYKEMA GOSSETT PLLC

 By: /s/ Brendan J. Healey                             By: /s/ Howard B. Iwrey
 Brendan J. Healey                                     Howard B. Iwrey
 One North Franklin, Ste                               39577 Woodward Ave, Ste. 300
 3600 Chicago, IL 60606                                Bloomfield Hills, MI 48304
 Telephone: (312) 251-1006                             Telephone: 248-203-0526
 Facsimile: (312) 759-2189                             Facsimile: 248-203-0763
 bhealey@mandellmenkes.com                             hiwrey@dykema.com

 ALSTON & BIRD LLP                                     Steven H. Gistenson
                                                       10 South Wacker Drive, Ste. 2300
 B. Parker Miller (admitted pro hac vice)              Chicago, IL 60606
 Valarie C. Williams (admitted pro hac vice)           Telephone: 312-627-2267
 Max Marks (admitted pro hac vice)                     Facsimile: 312-876-1155
 1201 West Peachtree Street                            sgistenson@dykema.com
 Atlanta, GA 30309
 Telephone: (404) 881-7000                             Cody D. Rockey
 Facsimile: (404) 881-7777                             2723 South State Street, Ste. 400
 parker.miller@alston.com                              Ann Arbor, MI 48104
 valarie.williams@alston.com                           Telephone: 734-214-7655
 nowell.berreth@alston.com                             Facsimile: 734-214-7696
 max.marks@alston.com                                  crockey@dykema.com

 SMITH, GILLIAM, WILLIAMS & MILES                      Dante A. Stella
 PA                                                    400 Renaissance Center
                                                       Detroit, MI 48243
 R. Brent Hatcher, Jr. (admitted pro hac vice)         Telephone: 313-568-6693
 301 Green Street NW, Ste 200                          Facsimile: 313-568-6893
 Gainesville, GA 30501                                 dstella@dykema.com
 Telephone: (770) 536-3381
 Facsimile: (770) 535-9902                            Attorneys for Defendant Amick Farms, LLC
 bhatcher@sgwmfirm.com

 Attorneys for Fieldale Farms Corporation




                                                 10
Case: 1:16-cv-08637 Document #: 4436 Filed: 03/17/21 Page 11 of 12 PageID #:295043




   STINSON LLP                                        SKADDEN, ARPS, SLATE, MEAGHER &
                                                      FLOM LLP
   By: /s/ William L. Greene
   William L. Greene (admitted pro hac vice)          By: /s/ L. Flath
   Peter J. Schwingler (admitted pro hac vice)        Patrick Fitzgerald (#6307561)
   Kevin P. Kitchen (admitted pro hac vice)           Gail Lee
   50 South Sixth Street, Ste 2600                    Peter Cheun
   Minneapolis, MN 55402                              155 N. Wacker Drive
   Telephone: (612) 335-1500                          Chicago, IL 60606
   william.greene@stinson.com                         Telephone: (312) 407-0700
   peter.schwingler@stinson.com                       Facsimile: (312) 407-0411
   kevin.kitchen@stinson.com                          patrick.fitzgerald@skadden.com
                                                      gail.lee@skadden.com
   J. Nicci Warr                                      peter.cheun@skadden.com
   7700 Forsyth Blvd., Suite 1100
   St. Louis, MO 63105                                Boris Bershteyn (admitted pro hac vice)
   Telephone: (314) 259-4570                          Lara Flath (#6289481)
   nicci.warr@stinson.com                             One Manhattan West
                                                      New York, NY 10001
   SUGAR FELSENTHAL GRAIS &                           Telephone: (212) 735-3000
   HELSINGER LLP                                      Facsimile: (212) 735-2000
                                                      boris.bershteyn@skadden.com
   John C. Martin                                     lara.flath@skadden.com
   30 N. LaSalle Street, Ste 3000
   Chicago, IL 60602                                  Attorneys for Defendant Peco Foods, Inc.
   Telephone: (312) 704-2172
   Facsimile: (312) 372-7951
   jmartin@sfgh.com

   THE LAW GROUP OF NORTHWEST
   ARKANSAS LLP

   Gary V. Weeks (admitted pro hac vice)
   K.C. Dupps Tucker (admitted pro hac vice)
   Kristy E. Boehler (admitted pro hac vice)
   1830 Shelby Lane
   Fayetteville, AR 72704
   Telephone: (479) 316-3760
   gary.weeks@lawgroupnwa.com
   kc.tucker@lawgroupnwa.com
   kristy.boehler@lawgroupnwa.com

   Attorneys for Defendants George’s, Inc. and
   George’s Farms, Inc.




                                                 11
Case: 1:16-cv-08637 Document #: 4436 Filed: 03/17/21 Page 12 of 12 PageID #:295044




                                  CERTIFICATE OF SERVICE

       I hereby certify that on March 17, 2021, a true and correct copy of the foregoing document

was electronically filed with the Clerk of the Court using CM/ECF system, which will send

notification of such filing to all counsel of record.

                                                        /s/ Daniel E. Laytin, P.C.

                                                         Daniel E. Laytin, P.C.




                                                  12
